Citation Nr: 1704109	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  06-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a cervical spine disability.  Jurisdiction was subsequently transferred to the RO in Albuquerque, New Mexico.

In October 2007, the Veteran presented sworn testimony during a Board videoconference hearing.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2007, the Board denied the Veteran's petition to reopen the claim of service connection for a cervical spine disability, as new and material evidence had not been received.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Memorandum decision, the Court reversed the Board's December 2007 finding that new and material evidence had not been received to reopen the claim of service connection for a cervical spine disability and remanded the case for readjudication in compliance with the directives specified in the Court's decision.

In October 2010, February 2012, and February 2013, the Board remanded this matter for further development in compliance with the Court's decision.  Most recently, in a March 2016 Board decision, the claim was remanded for additional evidentiary development.  As will be explained below, a review of the record now reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.
FINDING OF FACT

A chronic cervical spine disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative disease was not exhibited within the first post-service year.


CONCLUSION OF LAW

The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By letters dated in July 2005 and December 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements in the December 2010 letter, as well as in a separate March 2006 letter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records.  The February 2013 Board Remand instructed the AOJ to obtain the Veteran's records from the Social Security Administration; however, a negative response was received from SSA as to any records pertaining to the Veteran.  See the Formal Finding of Unavailability dated November 2013.

Pursuant to the March 2016 Board Remand, the Veteran was afforded a pertinent VA medical opinion in April 2016, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the April 2016 VA medical opinion is adequate for evaluation purposes, as to the claim decided herein.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.
II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that he has a cervical spine disability, which was incurred during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from August 1970 to January 1972.  He specifically contends that he injured his neck moving artillery and ammunition in active duty service.  The Veteran's STRs, including his January 1972 separation examination, do not document complaints of or treatment for his neck.  The Veteran, however, is competent to testify concerning symptoms such as neck pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Moreover, his description of moving artillery and ammunition is consistent with his military occupational specialty of 'field artillery.'

A review of the Veteran's post-service treatment records show that he was afforded a VA Agent Orange examination in January 1985, at which time he did not report any neck problems.  The Veteran's complaints of neck pain were first documented in October 1997; at that time, he was diagnosed with degenerative disc disease (DDD) of the cervical spine.  The Veteran then filed an original claim of entitlement to service connection for a neck disability in November 1997, indicating that he began experiencing neck pain in service, which has continued to this day.

The Veteran provided personal testimony during an October 2007 Board hearing, at which time he reported that he injured his neck in military service while moving guns and ammunition.  See the Board hearing transcript, pgs. 4-5.

The Veteran was afforded a VA examination in January 2011 at which time the examiner confirmed a diagnosis of degenerative disease of the cervical spine.  The examiner noted the Veteran's report that he injured his neck working with heavy field artillery during his military service.  The examiner further noted the Veteran's report that he "was using heroin and did not notice any neck condition until he stopped using heroin, which was in about 1996."  As to the question of nexus, the examiner explained, "I find no documentation of an in-service neck condition."  The examiner continued, "[t]here is no documentation to establish the existence of a neck condition prior to 1997.  Separation examination of January 1972 makes no mention of a neck or spine condition.  Because of these facts, I currently cannot state without resorting to mere speculation that Veteran's cervical spine disability is causally related to active service or any incident thereof."

The question of etiology was further addressed in VA addendum opinions dated in May 2012 and May 2013.  Notably, the May 2012 VA examiner reviewed the January 2011 speculative opinion and determined, "[i]t is less likely as not that Veteran's diagnosed cervical spine disability is causally related to his active service duties of moving heavy artillery, hauling ammunition, or heavy lifting."  The May 2012 examiner, however, provided the following limited rationale:  "STR review fails to confirm history, Disability reported 14 years after separation."  The May 2013 VA examiner also determined that the Veteran's cervical spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As part of the May 2013 examiner's rationale, she explained that the disability was related to aging.  She stated that 0.1 percent of individuals age 25 to 34 have osteoarthritis, and 80 percent of individuals over age 55 have arthritis.  Per the examiner, however, degenerative joint disease of the cervical spine was diagnosed in 1997.  At that time, the Veteran was 47 years of age.  In the March 2016 Remand, the Board stated that it is unclear why the cervical spine disability is related to aging if the Veteran was diagnosed with such at 47, given that the study does not comment on the likelihood of developing osteoarthritis at that age.  Thus, the issue was remanded in order to afford the Veteran with a new VA opinion.

Pursuant to the March 2016 Board Remand, the Veteran was afforded another VA opinion in April 2016 in order to address the etiology of the claimed cervical spine disability.  The examiner thoroughly reviewed the claims file and concluded that "[i]t is LESS likely than not (SMALLER than 50% likelihood) that [V]eteran's cervical spondylosis and narrowing of disc space C6-7" had its onset in service; or had its onset in the year immediately following service.  (Emphasis as in original).  The examiner noted the May 2012 and May 2013 VA medical opinions and stated, "there is no evidence of chronic neck condition being diagnosed in this period.  No nexus to connect complaint 24 years later.  As described below, this degeneration is commonly seen in men older than 30 years of age.  Veteran was 48 at the time he first complained of it."  The examiner also indicated that the Veteran's diagnosed cervical spine disability is less likely than not related to his presumed exposure to herbicides in service.  The examiner explained, "[n]othing in reports of . . . Institute of Medicine states there is an increased risk of cervical disc/spine degeneration in men exposed to Agent Orange."  The examiner opined, "[t]he c-spine condition most closely associated with heavy lifting (such as lifting artillery shells) is 'Clay Shoveler's Fracture'-a fracture of the spinous process of a lower cervical vertebra (typically C6-7) caused by lateral tendion of the supraspinatus ligaments."  The examiner continued, "Veteran's DJD and narrowing of intervertebral disks are quite different from this.  There is no evidence found in literature supporting a causative connection between repetitive heavy lifting and cervical spine degenerative disease more than 2 decades later."  The examiner further explained, "[o]ther than normal aging, Veteran's claimed constant heroin use-apparently causing chronic pain insensitivity-would predispose him to multiple untreated traumatic events in the intervening 24 years between military discharge and complaint of pain."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the medical evidence demonstrating the absence of nexus between the currently diagnosed cervical spine disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the April 2016 VA medical opinion was based on a thorough review of the Veteran's medical history and the pertinent medical literature; the Board therefore places significant weight on the findings of the April 2016 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the March 2016 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for a cervical spine disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability"); see also Barr, 21 Vet. App. 303; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to a chronic orthopedic disability is commonly known and, therefore, the Veteran's contention that he has a chronic neck disability related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

There is no indication in the medical evidence of record that the Veteran was diagnosed with degenerative changes of the cervical spine during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

The Board has considered the contentions of the Veteran as to continuity of cervical spine symptoms; however, the evidence does not document a diagnosis of degenerative arthritis of the cervical spine prior to 1997.  C.f., Walker, 708 F.3d at 1331.  The April 2016 VA examiner noted the absence of pertinent complaints in the clinical record and felt this fact was significant when considering the degenerative changes in the spine that were subsequently identified.  The claim that pertinent symptoms were continuous and identical to in-service symptoms is not convincing.  Finally, the Veteran's contentions regarding chronic neck symptomatology dating from service are less probative than the findings of the April 2016 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  Accordingly, the benefit-of-the-doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).

ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


